Title: To Thomas Jefferson from Charles Johnson, 26 April 1802
From: Johnson, Charles
To: Jefferson, Thomas


            Sir
              Washington 26th April 1802
            I have just had the honour of receiving your two Notes of this date. My present very reduced situation leaves me little room to hope that I shall be able to comply with your invitation to dine with you on Wednesday: for which be pleased to accept my thanks.
            W T. Muse who recommends Mr James L Shannanhouse to be Surveyor of New-begun creek, is clerk of Pasquotank County, and is a very respectable, influential, sound, active Republican, & I am convinced would not have recommended Mr Shannanhouse unless he was of similar principals. I have besides heard from others that Shannanhouse is a Republican & Sawyer not. I am sure if I doubted it, I would not have recommended him: As no one is more fully apprised of the necessity of filling all offices possible, with Republicans than I am. I am unacquainted at Beaufort, & with the characters there & in its vicinity. The Surveyor at Winton, so long absent, has lately returned, in whose room I had recommended another. As there is now no vacancy there, & the office will no longer be executed by so exceptionable a Deputy, I beg leave to withdraw my recommendation of Mr Brickle. This I had requested Mr Stone to acquaint Mr Gallatin with. As he may have omitted it, I think it necessary to repeat it to you.
            I had lately a letter from Charles Holt Editor of the Bee in Connecticut, which excited my compassion in a high degree I would transmit it to you; but that I have put it into the hands of Mr Williams my Colleague to try what can be done among the Members for him, as I am unable myself to use any exertions. He complains of being cruelly treated by his still implacable enemies & persecutors & of being quite neglected by his Republican friends. Since the change in Administration, four Republican papers have been established within sixty Miles of him, which have deprived him of many subscribers, the printing for the U.S. is given to others, and what is harder, as I am informed, ’tho’ he does not mention it, one half of it to a Federal paper. His Creditors seeing him thus totally neglected are falling upon him—So that this devoted Martyr! this Hero of Republicanism! Who alone dared to wave Her Standard in the very center, in the very head quarters of Her enemies; is now about to be immured in that very Prisen for debt, from whence he had been so lately liberated from persecution. Surely Sir! this is not right, if there is nothing in the private character of the Man to authorise it; to which I own I am an entire stranger, and only know him as a Republican who has suffered persecution; & who’s intrepidity & zeal I have admired. You will I trust Sir excuse this freedom, which I would not venture to take; but that I consider it necessary for you to know the State of the Union, which is impossible, unless you receive information, & that you would receive it on this subject there appeared little probability. Besides it seems to me highly important that the Republican lamps should not be suffered to die away, & be extinguished, for want of a little oil to supply them, which might have been so easily, so unexceptionably applied & have had an auspicious effect even on the general cause. Even this trifling event should it happen, will afford triumph on the one hand & humiliation on the other; at least I feel it so.
            I would add some further information—but am too weak, which must be my apology for the inaccuracies of this, & for failing to answer the notes by your servant. Permit me to add that I am with sentiments of the strongest attachment to, & the warmest wishes for the success & happiness of your Administration, upon which I consider the existence of Republicanism to depend, with the greatest respect Sir
            Your Obed Servant
            Chas. Johnson
          